UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM N-CSR CERTIFIED SHAREHOLDER REPORT OF REGISTERED MANAGEMENT INVESTMENT COMPANIES Investment Company Act file number : 811-03916 Name of Registrant: Vanguard Specialized Funds Address of Registrant: P.O. Box 2600 Valley Forge, PA 19482 Name and address of agent for service: Heidi Stam, Esquire P.O. Box 876 Valley Forge, PA 19482 Registrant’s telephone number, including area code: (610) 669-1000 Date of fiscal year end: January 31 Date of reporting period: February 1, 2016 – July 31, 2016 Item 1: Reports to Shareholders Semiannual Report | July 31, 2016 Vanguard Energy Fund Vanguard’s Principles for Investing Success We want to give you the best chance of investment success. These principles, grounded in Vanguard’s research and experience, can put you on the right path. Goals. Create clear, appropriate investment goals. Balance. Develop a suitable asset allocation using broadly diversified funds. Cost. Minimize cost. Discipline. Maintain perspective and long-term discipline. A single theme unites these principles: Focus on the things you can control. We believe there is no wiser course for any investor. Contents Your Fund’s Total Returns. 1 Chairman’s Letter. 2 Advisors’ Report. 6 Fund Profile. 10 Performance Summary. 12 Financial Statements. 13 About Your Fund’s Expenses. 26 Trustees Approve Advisory Arrangements. 28 Glossary. 30 Please note: The opinions expressed in this report are just that—informed opinions. They should not be considered promises or advice. Also, please keep in mind that the information and opinions cover the period through the date on the front of this report. Of course, the risks of investing in your fund are spelled out in the prospectus. See the Glossary for definitions of investment terms used in this report. About the cover: Pictured is a sailing block on the Brilliant , a 1932 schooner docked in Mystic, Connecticut. A type of pulley, the sailing block helps coordinate the setting of the sails. At Vanguard, the intricate coordination of technology and people allows us to help millions of clients around the world reach their financial goals. Your Fund’s Total Returns Six Months Ended July 31, 2016 Total Returns Vanguard Energy Fund Investor Shares 21.77% Admiral™ Shares 21.81 MSCI ACWI Energy Index 18.07 Global Natural Resources Funds Average 21.19 Global Natural Resources Funds Average: Derived from data provided by Lipper, a Thomson Reuters Company. Admiral Shares carry lower expenses and are available to investors who meet certain account-balance requirements. Your Fund’s Performance at a Glance January 31, 2016, Through July 31, 2016 Distributions Per Share Starting Ending Income Capital Share Price Share Price Dividends Gains Vanguard Energy Fund Investor Shares $40.43 $49.23 $0.000 $0.000 Admiral Shares 75.85 92.39 0.000 0.000 1 Chairman’s Letter Dear Shareholder, For the six months ended July 31, 2016, energy stocks posted a strong double-digit gain, a reversal from the past two fiscal years of double-digit declines. The sector went from being the broad U.S. stock market’s worst performer for five consecutive fiscal years to being one of the best for the half year . With oil prices largely on the upswing during the period, Vanguard Energy Fund returned almost 22%, outpacing its benchmark index and the average return of global natural resource funds. (Many peers have significant allocations to sectors other than energy, such as materials.) By late July, however, the fragile balance of supply and demand had shifted once more, and oil prices slid again. Such movements are a reminder that, as I have cautioned in previous reports, a narrowly focused sector fund is better suited to play a complementary—rather than a core—role in a portfolio that is already balanced and diversified across and within asset classes. U.S. stocks continued to surge despite signs of uncertainty U.S. stocks proved resilient over the half year, returning about 14%, although the global environment was far from tranquil. Stocks tumbled after the momentous June 23 decision by U.K. voters to leave the European Union. But the market 2 quickly recovered. Worries about the effects of “Brexit” on trade and economic growth seemed to diminish as expectations rose that major central banks would be responsive to any fallout. International stocks also performed well, returning nearly 12%. European stocks finished solidly but still lagged as the Brexit referendum hit close to home. Emerging-market stocks and those from developed Pacific markets recorded double-digit returns. Bonds drew support given economic factors and low yields The broad U.S. taxable bond market advanced in each of the six months en route to returning 4.54%. With the stock market volatile at times and the global growth pace uncertain, investors sought safe-haven assets. Foreign investors flocked to U.S. Treasury debt amid exceptionally low or negative yields abroad. The yield of the 10-year Treasury note closed July at 1.45%, down from 1.98% at the end of January. (Bond prices and yields move in opposite directions.) The Federal Reserve has held its target for short-term interest rates at 0.25%–0.5% since raising it by a quarter percentage point last December. Money market funds and savings accounts stayed restrained by these historically low rates. International bond markets (as measured by the Barclays Global Aggregate Index ex USD) returned more than 12% for U.S. Market Barometer Total Returns Periods Ended July 31, 2016 Six One Five Years Months Year (Annualized) Stocks Russell 1000 Index (Large-caps) 13.82% 4.84% 13.22% Russell 2000 Index (Small-caps) 18.76 0.00 10.43 Russell 3000 Index (Broad U.S. market) 14.18 4.44 12.99 FTSE All-World ex US Index (International) 11.69 -4.95 1.76 Bonds Barclays U.S. Aggregate Bond Index (Broad taxable market) 4.54% 5.94% 3.57% Barclays Municipal Bond Index (Broad tax-exempt market) 3.16 6.94 5.13 Citigroup Three-Month U.S. Treasury Bill Index 0.12 0.16 0.05 CPI Consumer Price Index 1.57% 0.84% 1.27% 3 investors. A number of foreign currencies strengthened against the dollar, lifting returns when translated into U.S. dollars, but the bond returns were robust even without this currency benefit. Most energy segments advanced, aside from refiners and marketers Since oil prices began their steep descent in the summer of 2014, hardly a day has gone by without a headline about these prices rising or falling, oil-related companies slashing capital budgets and operations, weak profits in the energy sector, and more. While U.S. consumers have benefited from lower prices at the gas pump, citizens of emerging-market oil exporters such as Brazil and Venezuela have felt the pain of living in struggling, resource-dependent economies. Similarly, there have been “winners and losers” among the various segments of the energy business. The holdings of your fund, selected by its advisors, Wellington Management Company and Vanguard Quantitative Equity Group, were largely among the winners. For the six months, some of the strongest performers were exploration and production companies and those who provide equipment and services to them, as rising prices spurred activity. Relative to the benchmark index, your fund benefited from the advisors’ selections among such stocks and from a double-the-benchmark stake in exploration and production companies—especially those based in North America. Expense Ratios Your Fund Compared With Its Peer Group Investor Admiral Peer Group Shares Shares Average Energy Fund 0.37% 0.31% 1.43% The fund expense ratios shown are from the prospectus dated May 25, 2016, and represent estimated costs for the current fiscal year. For the six months ended July 31, 2016, the fund’s annualized expense ratios were 0.38% for Investor Shares and 0.32% for Admiral Shares. The peer-group expense ratio is derived from data provided by Lipper, a Thomson Reuters Company, and captures information through year-end Peer group: Global Natural Resources Funds. 4 At the other end of the spectrum, refiners and marketers, which have to pay for crude oil for their operations, generally declined. A slightly lighter-than-benchmark allocation to such companies helped the fund. Returns for the integrated oil and gas behemoths, whose operations span exploration, production, and marketing, generally fell somewhere in between. The fund’s below-benchmark allocations here modestly held back results. The Advisors’ Report that follows this letter provides additional details about the management of the fund during the period. Consider rebalancing to manage your risk After you’ve created an investment portfolio—with a diversified mix of stock, bond, and money market funds tailored to your goals, time horizon, and risk tolerance—what next? As stocks and bonds rise or fall over time, and that portfolio drifts from its original asset allocation, you should consider rebalancing back to your targets. Just one year of outsized returns can throw your allocation out of whack. Consider 2013, when the broad U.S. stock market returned nearly 34% and the broad taxable bond market declined. A hypothetical simple portfolio that tracked the broad U.S. market indexes and started the year with 60% stocks and 40% bonds would have ended with a more aggressive mix of 67% stocks and 33% bonds. Rebalancing means shifting assets away from areas that have performed well toward those that have fallen behind, to restore the portfolio’s original asset allocation. That isn’t easy or intuitive, but it helps manage risk, because over time, riskier assets tend to grow faster. (For more on this, see Best Practices for Portfolio Rebalancing , at vanguard.com/ research.) You might consider, for example, monitoring your portfolio annually or semiannually and rebalancing when your allocations shift about 5 percentage points from their targets. And be aware of the tax implications. Keeping your asset allocation from drifting too far off target can help you stay on track with the investment plan you’ve crafted to meet your financial goals. As always, thank you for investing with Vanguard. Sincerely, F. William McNabb III Chairman and Chief Executive Officer August 10, 2016 Advisors’ Report Vanguard Energy Fund returned 21.77% for Investor Shares and 21.81% for Admiral Shares for the six months ended July 31, 2016, ahead of its benchmark index and the average return of its global natural resources peer funds. Your fund is managed by two advisors, a strategy that enhances the fund’s diversification by providing exposure to distinct yet complementary investment approaches. It’s not uncommon for different advisors to have different views about individual securities or the broader investment environment. The advisors, the amount and percentage of fund assets each manages, and brief descriptions of their investment strategies are presented in the table below. The advisors have also provided a discussion of the investment environment that existed during the period and of how their portfolio positioning reflects this assessment. These reports were prepared on August 10, 2016. Wellington Management Company llp Portfolio Manager: Gregory LeBlanc, CFA, Senior Managing Director, Global Industry Analyst The investment environment Global energy equities enjoyed a strong six months. The MSCI All Country World Energy Index (net of withholding taxes) returned 18.07%, outpacing global equities, as measured by the MSCI All Country World Index, which returned almost 13%. Vanguard Energy Fund Investment Advisors Fund Assets Managed Investment Advisor % $ Million Investment Strategy Wellington Management 95 9,445 Emphasizes long-term total-return opportunities from Company LLP the various energy subsectors: international oils, foreign integrated oils and foreign producers, North American producers, oil services and equipment, transportation and distribution, and refining and marketing. Vanguard Quantitative Equity 4 348 Employs a quantitative fundamental management Group approach using models that assess valuation, management decisions, market sentiment, and earnings and balance-sheet quality of companies as compared with their peers. Cash Investments 1 104 These short-term reserves are invested by Vanguard in equity index products to simulate investments in stock. Each advisor may also maintain a modest cash position. 6 Crude oil prices marched higher, and in May they touched $50 for the first time in 2016. The massive capital retrenchment seen over the last few quarters has taken a toll on the global oil supply. U.S. oil production continued its steady decline, and non-OPEC oil supply came under severe pressure because of a lack of sanctioned projects. Supply outages in Canada, Nigeria, Libya, and Venezuela during the second quarter only exacerbated the downward trend. In addition, OPEC supply growth seemed likely to be contained. As the oil market realized that the supply overhang was not nearly as large as had been feared and was rapidly dissipating, oil prices and energy stocks posted strong gains. Concerns, however, have now shifted to the prospect of U.S. shale production once again flooding the market. Our successes Our strategy emphasizes long-term total-return opportunities from the various energy subsectors: international oils, foreign integrated oils and foreign producers, North American producers, oil services and equipment, transportation and distribution, and refining and marketing. Security selection, particularly within U.S. exploration and production companies, lifted relative results, with Newfield Exploration, Pioneer Natural Resources, and Energen contributing notably. Our underweight exposure to refiners, a subsector that posted negative returns, also helped. Newfield Exploration, which holds key positions in the Anadarko Basin, increased its second-quarter and full-year 2016 production guidance. The increase was driven by strong production in the Basin and benefited Newfield’s stock price. We are encouraged by the company’s improving oil well results and operating efficiencies, and we increased our position. Pioneer Natural Resources continues to exceed production expectations, thanks to an increase in well productivity and operational efficiencies. We believe Pioneer remains a compelling investment, given its asset quality, strong balance sheet, and access to capital, all of which should help it weather commodity price volatility. Energen, which has primary operations in the Permian, Delaware, and Midland Basins, recently buttressed its already strong balance sheet by selling its noncore assets. We maintain our position, as we believe that the market has underappre-ciated Energen’s Delaware assets and that the company could be a candidate for acquisition. Our shortfalls Our most significant relative detractors included our holdings of Antero Resources and our underweight exposure to Petrobras and Royal Dutch Shell. A frictional cash position also weighed on results. Shares of Antero Resources, an independent exploration and production company, retreated slightly. We maintained our position as we believe Antero’s recent 7 acquisition of Marcellus core acreage has boosted its acreage quality. The company also has well-hedged positions that should help them weather near-term volatility in natural gas prices. Petrobras and Royal Dutch Shell posted significant gains, so our underweights weighed on relative results. The stock price of Petrobras, a Brazilian integrated oil and gas producer, surged as the company took further steps to reduce debts by selling assets. An appreciating Brazilian real further helped its cash flows. Royal Dutch Shell, a U.K.-based integrated oil and gas producer, also saw stock gains on the back of recovering oil prices. We remain cautious on both names and continue to favor producers, which we believe have greater upside. The fund’s positioning Overall, we still see increasing dispersion of asset quality and well results within the producer subsegment of the energy sector. This dispersion is creating valuable opportunities in select North American oil and natural gas producers. Improvements in well results in both the Permian Basin and the Anadarko Basin have driven asset value and cash-flow revisions higher for some of the companies that have tier-1 acreage. We think the improvement potential for productivity in these basins is likely underappreciated by the market. We continue to focus on producers with a growing cost advantage, the ability to benefit from new technology, and positive revisions to the depth and quality of their future drilling inventory relative to consensus. Vanguard Quantitative Equity Group Portfolio Managers: James P. Stetler, Principal Michael R. Roach, CFA Binbin Guo, Principal, Head of Equity Research and Portfolio Strategies Energy stocks returned more than 18% for the half year, a welcome departure from their double-digit decline for the previous six months. The sector outperformed the aggregate global equity market by several percentage points. The U.S. equity market bested international developed markets but lagged emerging markets. Following historically low oil prices early this year, coordination between Russia and OPEC member countries to limit production gained traction and encouraged other nations to consider similar actions. As prices stabilized and then rose, oil companies saw some reprieve from concerns regarding their liquidity and profit margins. While Britain’s decision to leave the European Union prompted a short plunge in prices, it also highlighted the commodity’s volatility. However, the United Kingdom represents a minor portion of global demand and core oil fundamentals remained largely unchanged. U.S. natural gas production slowed because of a large inventory buildup during last year’s tepid winter, which drove prices down and decreased drilling profitability. But natural gas demand has increased significantly over the past few years as the United States transitions away 8 from coal-fired power plants. As winter approaches, prices may continue to rise, particularly if production does not increase. Although it’s important to understand how overall portfolio performance is affected by such macroeconomic factors, our approach to investing focuses on specific stock fundamentals and portfolio characteristics. We use a disciplined selection process that compares all the stocks in our investment universe to identify those with characteristics that we believe will help them outperform over the long run. To do this, we use a strict quantitative process that focuses on four key themes: 1) high quality—healthy balance sheets and consistent cash flow generation; 2) effective use of capital—sound investment policies that favor internal over external funding; 3) strong market sentiment—market confirmation of our view; and 4) reasonable valuation—avoidance of overpriced stocks. Using these models, we generate a composite expected return for all the stocks we follow each day, seeking to capitalize on investor biases across the market. We then construct our portfolio with the goal of maximizing expected return while minimizing exposure to risks that our research indicates do not improve returns. For the six months, results from our stock selection models were mixed. Our valuation and management decisions models contributed positively, but our sentiment and quality models held back results. Our most successful holdings included WorleyParsons (+133.9%), Seadrill (+39.0%), and Subsea 7 (+81.6%). Our overweighting Valero Energy (–21.9%), HollyFrontier (–29.7%), and Petrofac (–8.8%) held back results, as did our underweighting Petroleo Brasileiro (+202.8%) and Canadian Natural Resources (+45.6%). 9 Energy Fund Fund Profile As of July 31, 2016 Share-Class Characteristics Investor Admiral Shares Shares Ticker Symbol VGENX VGELX Expense Ratio 1 0.37% 0.31% 30-Day SEC Yield 1.92% 1.98% Portfolio Characteristics DJ U.S. Total MSCI Market ACWI FA Fund Energy Index Number of Stocks 142 136 3,839 Median Market Cap $27.8B $55.1B $54.0B Price/Earnings Ratio 110.6x 800.0x 23.5x Price/Book Ratio 1.6x 1.4x 2.8x Return on Equity 7.7% 10.8% 16.3% Earnings Growth Rate -17.6% -18.1% 7.3% Dividend Yield 2.3% 3.7% 2.0% Foreign Holdings 29.3% 46.0% 0.0% Turnover Rate (Annualized) 22% — — Short-Term Reserves 2.6% — — Volatility Measures DJ MSCI U.S. Total ACWI Market Energy FA Index R-Squared 0.97 0.33 Beta 1.03 1.02 These measures show the degree and timing of the fund’s fluctuations compared with the indexes over 36 months. Ten Largest Holdings (% of total net assets) Exxon Mobil Corp. Integrated Oil & Gas 9.4% Pioneer Natural Oil & Gas Exploration Resources Co. & Production 5.8 Chevron Corp. Integrated Oil & Gas 4.9 Royal Dutch Shell plc Integrated Oil & Gas 4.5 Schlumberger Ltd. Oil & Gas Equipment & Services 3.8 EOG Resources Inc. Oil & Gas Exploration & Production 3.0 TOTAL SA Integrated Oil & Gas 2.7 Newfield Exploration Co. Oil & Gas Exploration & Production 2.3 EQT Corp. Oil & Gas Exploration & Production 2.3 BP plc Integrated Oil & Gas 2.2 Top Ten 40.9% The holdings listed exclude any temporary cash investments and equity index products. 1 The expense ratios shown are from the prospectus dated May 25, 2016, and represent estimated costs for the current fiscal year. For the six months ended July 31, 2016, the annualized expense ratios were 0.38% for Investor Shares and 0.32% for Admiral Shares. 10 Energy Fund Subindustry Diversification (% of equity exposure) MSCI ACWI Fund Energy Coal & Consumable Fuels 0.1% 0.8% Industrials 0.1 0.0 Integrated Oil & Gas 36.2 54.7 Oil & Gas Drilling 1.7 0.3 Oil & Gas Equipment & Services 8.1 8.8 Oil & Gas Exploration & Production 41.0 19.2 Oil & Gas Refining & Marketing 6.0 7.4 Oil & Gas Storage & Transportation 4.5 8.8 Utilities 2.3 0.0 Market Diversification (% of equity exposure) Europe United Kingdom 7.0% France 2.8 Italy 2.2 Portugal 1.7 Other 0.3 Subtotal 14.0% Pacific Australia 1.1% Other 0.9 Subtotal 2.0% Emerging Markets Russia 2.4% India 2.4 Other 1.8 Subtotal 6.6% North America United States 69.9% Canada 7.5 Subtotal 77.4% 11 Energy Fund Performance Summary All of the returns in this report represent past performance, which is not a guarantee of future results that may be achieved by the fund. (Current performance may be lower or higher than the performance data cited. For performance data current to the most recent month-end, visit our website at vanguard.com/performance.) Note, too, that both investment returns and principal value can fluctuate widely, so an investor’s shares, when sold, could be worth more or less than their original cost. The returns shown do not reflect taxes that a shareholder would pay on fund distributions or on the sale of fund shares. Fiscal-Year Total Returns (%): January 31, 2006, Through July 31, 2016 For a benchmark description, see the Glossary. Note: For 2017, performance data reflect the six months ended July 31, 2016. Average Annual Total Returns: Periods Ended June 30, 2016 This table presents returns through the latest calendar quarter—rather than through the end of the fiscal period. Securities and Exchange Commission rules require that we provide this information. Inception One Five Ten Date Year Years Years Investor Shares 5/23/1984 -2.36% -2.44% 2.07% Admiral Shares 11/12/2001 -2.30 -2.38 2.13 See Financial Highlights for dividend and capital gains information. 12 Energy Fund Financial Statements (unaudited) Statement of Net Assets As of July 31, 2016 The fund reports a complete list of its holdings in regulatory filings four times in each fiscal year, at the quarter-ends. For the second and fourth fiscal quarters, the lists appear in the fund’s semiannual and annual reports to shareholders. For the first and third fiscal quarters, the fund files the lists with the Securities and Exchange Commission on Form N-Q. Shareholders can look up the fund’s Forms N-Q on the SEC’s website at sec.gov. Forms N-Q may also be reviewed and copied at the SEC’s Public Reference Room (see the back cover of this report for further information). Market Value • Shares ($000) Common Stocks (96.9%) 1 United States (67.6%) Electric Utilities (1.2%) OGE Energy Corp. 3,529,461 113,543 Energy Equipment & Services (8.8%) Schlumberger Ltd. 4,615,524 371,642 Halliburton Co. 4,347,616 189,817 Patterson-UTI Energy Inc. 6,971,092 135,170 Baker Hughes Inc. 2,589,945 123,877 Ensco plc Class A 2,418,588 22,178 * SEACOR Holdings Inc. 373,003 21,082 Transocean Ltd. 204,346 2,246 Oil, Gas & Consumable Fuels (57.1%) Integrated Oil & Gas (16.1%) Exxon Mobil Corp. 10,420,264 926,883 Chevron Corp. 4,702,159 481,877 Occidental Petroleum Corp. 2,462,214 184,001 Oil & Gas Exploration & Production (34.0%) Pioneer Natural Resources Co. 3,543,081 575,999 EOG Resources Inc. 3,582,127 292,660 * Newfield Exploration Co. 5,233,755 226,622 EQT Corp. 3,107,968 226,446 Energen Corp. 3,931,179 186,259 Cabot Oil & Gas Corp. 7,084,853 174,783 Hess Corp. 3,238,438 173,742 * Diamondback Energy Inc. 1,831,893 160,822 QEP Resources Inc. 8,705,016 158,431 * Antero Resources Corp. 5,433,012 142,291 * Concho Resources Inc. 1,143,903 142,073 ConocoPhillips 3,078,880 125,680 Anadarko Petroleum Corp. 2,277,088 124,170 Cimarex Energy Co. 907,924 108,969 Marathon Oil Corp. 7,884,811 107,549 Noble Energy Inc. 2,474,955 88,405 Devon Energy Corp. 1,596,246 61,104 * Continental Resources Inc. 1,216,701 53,596 * WPX Energy Inc. 5,098,400 50,933 * Synergy Resources Corp. 7,528,551 49,011 * Parsley Energy Inc. Class A 1,593,901 45,442 Apache Corp. 823,928 43,256 * Rice Energy Inc. 1,821,512 42,478 * Cobalt International Energy Inc. 3,620,372 5,394 Range Resources Corp. 37,502 1,512 Oil & Gas Refining & Marketing (3.7%) Marathon Petroleum Corp. 3,266,669 128,674 Phillips 66 1,647,742 125,327 Valero Energy Corp. 2,153,937 112,608 Oil & Gas Storage & Transportation (3.3%) Spectra Energy Corp. 3,623,390 130,333 Kinder Morgan Inc. 6,001,539 122,011 * Cheniere Energy Inc. 909,300 38,036 Targa Resources Corp. 890,616 33,184 Williams Cos. Inc. 28,014 672 Other (0.5%) ^,2 Vanguard Energy ETF 578,000 53,921 Total United States International (29.3%) Australia (1.0%) Oil Search Ltd. 11,029,601 60,441 Santos Ltd. 11,932,187 40,790 WorleyParsons Ltd. 339,354 1,943 Woodside Petroleum Ltd. 15,530 317 Austria (0.0%) OMV AG 84,948 2,269 13 Energy Fund Market Value • Shares ($000) Brazil (0.6%) *,^ Petroleo Brasileiro SA ADR 6,012,539 52,189 * Petroleo Brasileiro SA 966,232 4,175 * Petroleo Brasileiro SA Preference Shares 64,300 235 Canada (7.3%) Suncor Energy Inc. (New York Shares) 5,110,310 137,518 Canadian Natural Resources Ltd. (New York Shares) 4,359,983 131,802 TransCanada Corp. (New York Shares) 1,861,267 86,270 Cenovus Energy Inc. (New York Shares) 4,328,541 61,898 ^ Crescent Point Energy Corp. 3,588,600 52,469 ^ ARC Resources Ltd. 2,956,311 52,010 Keyera Corp. 1,560,800 44,804 * Seven Generations Energy Ltd. Class A 1,502,729 31,536 Encana Corp. (New York Shares) 3,563,207 28,684 * Seven Generations Energy Ltd. 1,309,400 27,368 ^ PrairieSky Royalty Ltd. (Toronto Shares) 840,348 16,354 Cameco Corp. 1,510,098 14,437 Pembina Pipeline Corp. 327,100 9,540 Canadian Natural Resources Ltd. 177,844 5,386 Suncor Energy Inc. 165,702 4,460 Enbridge Inc. 85,518 3,518 Cenovus Energy Inc. 240,938 3,449 TransCanada Corp. 71,117 3,298 PrairieSky Royalty Ltd. 93,253 1,800 Encana Corp. 126,002 1,013 * Paramount Resources Ltd. Class A 21,498 202 China (0.5%) PetroChina Co. Ltd. ADR 636,058 43,347 China Petroleum & Chemical Corp. 6,049,600 4,339 Kunlun Energy Co. Ltd. 2,752,000 2,093 Huaneng Renewables Corp. Ltd. 6,160,000 1,977 China Longyuan Power Group Corp. Ltd. 1,750,000 1,409 CNOOC Ltd. 823,717 993 PetroChina Co. Ltd. 452,000 310 Colombia (0.4%) *,^ Ecopetrol SA ADR 4,575,802 39,123 Denmark (0.0%) Vestas Wind Systems A/S 56,780 3,970 Finland (0.0%) Neste Oyj 69,447 2,636 France (2.8%) TOTAL SA ADR 5,275,716 253,762 TOTAL SA 336,183 16,168 Technip SA 47,415 2,659 Greece (0.0%) Motor Oil Hellas Corinth Refineries SA 67,448 789 Hungary (0.0%) MOL Hungarian Oil & Gas plc 36,638 2,299 India (2.3%) Reliance Industries Ltd. 7,816,124 118,559 Power Grid Corp. of India Ltd. 38,217,414 100,545 Indian Oil Corp. Ltd. 343,643 2,793 Bharat Petroleum Corp. Ltd. 277,505 2,455 Hindustan Petroleum Corp. Ltd. 129,497 2,437 GAIL India Ltd. 351,186 2,007 Israel (0.0%) * Oil Refineries Ltd. 3,301,179 1,190 Italy (2.1%) Eni SPA ADR 5,235,705 160,474 Tenaris SA ADR 1,822,700 48,703 Eni SPA 235,939 3,619 Japan (0.8%) Inpex Corp. 9,053,500 71,974 JX Holdings Inc. 813,100 3,081 TonenGeneral Sekiyu KK 235,000 2,123 Idemitsu Kosan Co. Ltd. 106,700 2,089 Cosmo Energy Holdings Co. Ltd. 143,000 1,575 Malaysia (0.0%) Petronas Dagangan Bhd. 161,100 922 Norway (0.2%) *,^ DNO ASA 18,136,636 18,776 * Subsea 7 SA 186,960 2,020 *,^ Seadrill Ltd. 424,483 1,285 Statoil ASA 30,235 481 14 Energy Fund Market Value • Shares ($000) Poland (0.1%) Polski Koncern Naftowy ORLEN SA 151,412 2,426 * Grupa Lotos SA 239,891 1,801 Polskie Gornictwo Naftowe i Gazownictwo SA 781,377 1,084 Portugal (1.7%) Galp Energia SGPS SA 11,958,292 163,805 Russia (2.4%) Rosneft PJSC GDR 27,233,977 132,423 Lukoil PJSC ADR 2,041,146 87,856 Gazprom PJSC ADR 949,310 3,889 AK Transneft OAO Preference Shares 894 2,255 Tatneft PJSC ADR 71,907 2,048 Bashneft PJSC 37,734 1,658 Gazprom PJSC 453,804 946 Lukoil PJSC 16,448 716 Tatneft PAO 136,690 658 Rosneft OAO 60,170 297 South Korea (0.1%) SK Innovation Co. Ltd. 23,072 3,040 Doosan Heavy Industries & Construction Co. Ltd. 95,683 2,250 S-Oil Corp. 32,401 2,231 GS Holdings Corp. 48,837 2,110 Spain (0.1%) * Repsol SA 290,111 3,675 Gamesa Corp. Tecnologica SA 117,406 2,491 Taiwan (0.0%) Formosa Petrochemical Corp. 879,000 2,501 Thailand (0.1%) * PTT Exploration and Production PCL (Local) 929,800 2,229 PTT PCL (Foreign) 220,000 2,105 * Thai Oil PCL 808,300 1,416 * PTT PCL 95,700 916 Thai Oil PCL (Foreign) 317,600 556 United Kingdom (6.8%) Royal Dutch Shell plc ADR 8,123,002 420,690 BP plc ADR 5,970,863 205,398 BP plc 2,274,428 12,868 Royal Dutch Shell plc Class B 471,540 12,542 Royal Dutch Shell plc Class A (London Shares) 331,089 8,549 Royal Dutch Shell plc Class A 247,382 6,444 John Wood Group plc 251,906 2,204 Petrofac Ltd. 203,926 2,016 Total International Total Common Stocks (Cost $7,106,790) Temporary Cash Investments (4.7%) 1 Money Market Fund (2.1%) Vanguard Market Liquidity Fund, 0.561% 208,406,104 208,406 Face Amount ($000) Repurchase Agreements (1.8%) RBS Securities, Inc. 0.340%, 8/1/16 (Dated 7/29/16, Repurchase Value $96,903,000, collateralized by U.S. Treasury Note/Bond 3.125%, 5/15/21, with a value of $98,840,000) 96,900 96,900 Societe Generale 0.330%, 8/1/16 (Dated 7/29/16, Repurchase Value $82,302,000, collateralized by Government National Mortgage Assn. 3.300%–3.950%, 2/15/55–4/15/57, and U.S. Treasury Note/ Bond 1.625%–3.125%, 7/31/19–5/15/21, with a value of $83,946,000) 82,300 82,300 U.S. Government and Agency Obligations (0.8%) Federal Home Loan Bank Discount Notes, 0.476%, 8/12/16 2,000 2,000 5 Federal Home Loan Bank Discount Notes, 0.390%, 9/7/16 75,000 74,977 15 Energy Fund Face Market Amount Value • ($000) ($000) 5 Federal Home Loan Bank Discount Notes, 0.531%, 10/21/16 100 100 6 United States Treasury Bill, 0.318%, 10/20/16 1,100 1,099 Total Temporary Cash Investments (Cost $465,775) Total Investments (101.6%) (Cost $7,572,565) Amount ($000) Other Assets and Liabilities (-1.6%) Other Assets Investment in Vanguard 813 Receivables for Investment Securities Sold 26,400 Receivables for Accrued Income 11,543 Receivables for Capital Shares Issued 4,463 Other Assets 3,898 Total Other Assets 47,117 Liabilities Payables for Investment Securities Purchased (5,223) Payables to Investment Advisor (4,217) Collateral for Securities on Loan (157,736) Payables for Capital Shares Redeemed (7,514) Payables to Vanguard (20,038) Other Liabilities (6,858) Total Liabilities Net Assets (100%) At July 31, 2016, net assets consisted of: Amount ($000) Paid-in Capital 8,165,182 Undistributed Net Investment Income 83,304 Accumulated Net Realized Losses (832,728) Unrealized Appreciation (Depreciation) Investment Securities 2,479,176 Futures Contracts 2,322 Foreign Currencies 16 Net Assets 9,897,272 Investor Shares—Net Assets Applicable to 66,392,772 outstanding $.001 par value shares of beneficial interest (unlimited authorization) 3,268,575 Net Asset Value Per Share— Investor Shares $49.23 Admiral Shares—Net Assets Applicable to 71,745,925 outstanding $.001 par value shares of beneficial interest (unlimited authorization) 6,628,697 Net Asset Value Per Share— Admiral Shares $92.39 • See Note A in Notes to Financial Statements. * Non-income-producing security. ^ Includes partial security positions on loan to broker-dealers. The total value of securities on loan is $141,163,000. 1 The fund invests a portion of its cash reserves in equity markets through the use of index futures contracts. After giving effect to futures investments, the fund’s effective common stock and temporary cash investment positions represent 97.4% and 4.2%, respectively, of net assets. 2 Considered an affiliated company of the fund as the issuer is another member of The Vanguard Group. 3 Affiliated money market fund available only to Vanguard funds and certain trusts and accounts managed by Vanguard. Rate shown is the 7-day yield. 4 Includes $157,736,000 of collateral received for securities on loan. 5 The issuer operates under a congressional charter; its securities are generally neither guaranteed by the U.S. Treasury nor backed by the full faith and credit of the U.S. government. 6 Securities with a value of $2,200,000 have been segregated as initial margin for open futures contracts. ADR—American Depositary Receipt. GDR—Global Depositary Receipt. See accompanying Notes, which are an integral part of the Financial Statements. 16 Energy Fund Statement of Operations Six Months Ended July 31, 2016 ($000) Investment Income Income Dividends 117,843 Interest 2 832 Securities Lending 5,120 Total Income 123,795 Expenses Investment Advisory Fees—Note B Basic Fee 6,619 Performance Adjustment 1,695 The Vanguard Group—Note C Management and Administrative—Investor Shares 2,427 Management and Administrative—Admiral Shares 3,443 Marketing and Distribution—Investor Shares 330 Marketing and Distribution—Admiral Shares 284 Custodian Fees 670 Shareholders’ Reports—Investor Shares 67 Shareholders’ Reports—Admiral Shares 28 Trustees’ Fees and Expenses 8 Total Expenses 15,571 Expenses Paid Indirectly (84) Net Expenses 15,487 Net Investment Income 108,308 Realized Net Gain (Loss) Investment Securities Sold 2 (286,377) Futures Contracts 18,277 Foreign Currencies (3,488) Realized Net Gain (Loss) (271,588) Change in Unrealized Appreciation (Depreciation) Investment Securities 1,944,618 Futures Contracts 3,117 Foreign Currencies 89 Change in Unrealized Appreciation (Depreciation) 1,947,824 Net Increase (Decrease) in Net Assets Resulting from Operations 1,784,544 1 Dividends are net of foreign withholding taxes of $
